Citation Nr: 1229248	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  06-06 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chest tightness, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1995, to include service in the Southwest Asia Theater of Operations during the Persian Gulf War. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2005 by the Department of Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO).  The Veteran testified at a March 2008 hearing at her local RO before a Decision Review Officer (DRO), and a transcript of this hearing is of record.  The Board previously remanded this appeal in February 2010 and June 2011.


FINDING OF FACT

The evidence of record indicates that the Veteran's chest tightness is a symptom of her nonservice-connected left breast lumpectomy and/or service-connected fibromyalgia and does not represent a separate disease or disability, to include a disability due to an undiagnosed illness.


CONCLUSION OF LAW

A chronic disability manifested by chest tightness, to include as due to undiagnosed illness, (distinct from service-connected fibromyalgia), was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006). 

At the outset, it is noted that the Veteran's claims file has been rebuilt as the original claims folder was lost.  Therefore, VA has a heightened duty to assist the Veteran in developing her claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate medical records, and a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The RO fulfilled this duty by making reasonable attempts to locate the original claims file and then, when such attempts were exhausted, by rebuilding the claims file.  

A May 2004 letter informed the Veteran of the evidence and information necessary to substantiate her claim, the information required of her to enable VA to obtain evidence in support of her claim, the assistance that VA would provide to obtain evidence and information in support of her claim, and the evidence that she should submit if she did not desire VA to obtain such evidence on her behalf.  She was not notified of what is necessary to establish a disability rating or effective date of an award.  However, such notice is moot because this decision does not grant service connection.  She has had ample opportunity to respond/supplement the record; it is not alleged that notice in this case was less than adequate. 

The Veteran's pertinent treatment records have been secured.  The RO arranged for a VA examination/medical opinion in February 2012.  The examination report reflects familiarity with the entire record and includes a detailed explanation of rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  She has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  The Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) have both been reviewed.  At present there are no additional documents pertinent to this appeal in Virtual VA.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence of record shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To substantiate a claim of service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) competent evidence of a nexus between the two.  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999). 

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  Compensation may be paid to any Persian Gulf War veteran suffering from a qualifying chronic disability.  A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome (IBS); or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. §  1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  Notably, service connection is presently in effect for fibromylagia.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In her March 2005 notice of disagreement, the Veteran argued that "the tightness in [her] chest is associated with [her] multiple episodes of joint and muscle pain."  Her multiple joint pains have been diagnosed as fibromyalgia and, as noted above, service connection for fibromylagia has been established.  

During her March 2008 DRO hearing, the Veteran testified that she had gone to the emergency room due to her chest tightness because she thought she was having a heart attack.  However, she reported that the possibility of a heart attack was ruled out at that time.  She also testified that she had been diagnosed with breast cancer in October 2006.  

Private treatment records confirm the Veteran's complaints of chest tightness and October 2006 diagnosis of left breast cancer.  VA and private treatment records also show that cardiovascular evaluations have been normal.  

A February 2012 report of VA Gulf War General Medical Examination notes that the Veteran has a breast disorder, fibromyalgia and a mental disorder other than posttraumatic stress disorder (PTSD).  It is noted that the Veteran had left sided breast cancer with radiation therapy with lumpectomy in 2006 and her chest pain also began around 2006.  She experienced constant or nearly constant symptoms of fibromyalgia which include widespread musculoskeletal pain, fatigue, sleep disturbance, headache and depression.  The examiner noted that a residual condition caused by the Veteran's breast cancer or its treatment is intermittent chest tightness.  The examiner opined that the Veteran's chest tightness is at least as likely as not (50 percent or greater probability) proximately due to or the result of her service connected condition.  The explanation of rationale was that she reported left sided chest tightness beginning around 2006 and all cardiac evaluations have reportedly been normal.  The examiner further explained that the Veteran's left breast lumpectomy with radiation therapy in 2006 may cause some residual pain in that area which may provide the etiology for her complaint of chest tightness.  Alternatively, the examiner also explained that the Veteran reported generalized feelings of tightness with her fibromyalgia which include her chest intermittently.  

The competent medical and lay evidence of record does not indicate that the Veteran has been diagnosed with a disability manifested by chest tightness that is separate and distinct from her service-connected fibromyalgia, nonservice-connected left breast cancer or that her symptoms are related to a separate undiagnosed illness.  Furthermore, as an underlying cardiovascular disease manifested by chest tightness has not been diagnosed, service connection for such disease under the chronic disease presumptive provisions of 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (for cardiovascular-renal disease) is not warranted.  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2009); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2009); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  As the competent (medical) evidence shows that the Veteran's chest tightness is a symptom of her service-connected fibromyalgia.  A separate disability rating for this symptom would constitute improper pyramiding under 38 C.F.R. § 4.14 and is not permitted.  

Alternatively, the medical evidence also shows that the Veteran's chest tightness is related to her left breast cancer.  As noted above, secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Inasmuch as service connection has not been established for left breast cancer, the threshold legal requirement for establishing service connection for a disability as secondary to left breast cancer is not met, i.e., it is not shown that the primary disability (left breast cancer) alleged to have caused or aggravated the disability for which secondary service connection is sought (chest tightness) is service-connected.  Accordingly, the claim of service connection for chest tightness as secondary to left breast cancer is legally insufficient, and must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  [Notably, even if the Veteran's left breast cancer was service-connected, inasmuch as chest tightness has been characterized as a symptom of the left breast cancer, a separate disability rating for this symptom would again constitute improper pyramiding under 38 C.F.R. § 4.14.]

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Accordingly, it must be denied.


ORDER

Service connection for chest tightness (other than as a symptom of fibromyalgia), including as a manifestation of an undiagnosed illness, is denied.




________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


